MEMORANDUM **
Zarudin Pandiangan and his family are all natives and citizens of Indonesia. They petition for review of a Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their claims for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
We do not consider petitioners’ asylum claim, because petitioners failed to raise any challenge to the IJ’s finding that they did not meet the one-year deadline to file them asylum application or qualify for an exception to the deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Substantial evidence supports the IJ’s denial of withholding of removal, because the record does not compel a finding that it is more likely than not that petitioners will be persecuted on account of their religion if they return to Indonesia. See Hak-eem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001); see also Lolong v. Gonzales, 484 F.3d 1173, 1179-81 (9th Cir.2007) (en banc).
Substantial evidence also supports the denial of CAT relief, because petitioners did not establish that it is more likely than not that they will be tortured if they return to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.